DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (PGPUB: 20150238817) in view of Garcia (PGPUB: 20160301953), and further in view of Volkerink (PGPUB: 20150238819).

Regarding claim 1, 10, and 19, Watterson teaches a system for associating an audio signal with a specific personal mobile device, the system comprising:
an exercise machine (see Fig. 1, item 20);
an exercise machine television, wherein the exercise machine television is associated with the exercise machine (see Fig. 2 and 6, item 12 and 94, a video output device);
a signal source, wherein the signal source is communicated with the exercise machine television (see Fig. 6, paragraph 67, video output device 94 presents the user of treadmill 12 with information and data transmitted from communication system 18, whether such data is live transmission from treadmill 20, or alternatively stored programming accessible by communication system 18);
an identification device, wherein the identification device is associated with the exercise machine and configured to automatically identify a user of the exercise machine (see Fig. 1, paragraph 172, communication module 254 includes a login-registration module 302 that is accessible via iFit.com website 300. Login-registration module 302 is configured to obtain the necessary registration and login information from a user wishing to use communication module 254 and the various audio/video and literary information contained therein, with their exercise device); and 
a processing device (see Fig. 11, item 274),
wherein the processing device is communicated with at least one of the exercise device and the identification device (see Fig. 11, item 274, 276, and 284).
However, Watterson does not expressly teaches wherein the processing device is configured to automatically identify a channel being displayed on the exercise television and communicate the audio signal for the channel to the personal mobile device.
Garcia teaches that the users 75 and 76 are receiving extracted audio and metadata information from the extracting data from audiovisual content system 32 that is part of audiovisual content receiver 70. In this variation, multiple channels that are received from the audiovisual content provider 24 are processed by the audiovisual content receiver 70, and selected video content showing the desired video programming see Fig. 3, paragraph 36); The viewer 75 indicates an interest in watching baseball content on the display 78a by using the user's audio and metadata display device 44, here a smartphone, to connect with the extracting data from audiovisual content system 32 to receive extracted audio and metadata information 72a associated with the displayed baseball content on the first display 78a (see Fig. 3, paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watterson by Garcia for providing multiple channels that are received from the audiovisual content provider 24 are processed by the audiovisual content receiver 70, and selected video content showing the desired video programming is displayed on each display 78a, 78b and 78c and send extracted audio and metadata information from the extracting data from audiovisual content to users 75 and 76 with device 44. Therefore, the combination would provide the technology to analyze the available audiovisual content and send video content to the television display for viewing and audio content to the audio system for listening.
However, the combination does not expressly teach wherein the specific personal mobile device is associated with the user of the exercise machine and at least a portion of the data signal remains associated with the specific personal mobile device.
Volkerink teaches that the exercise control system 204 may communicate with a device or user interface for device 124, 126. The user interface 126, 124 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction see Fig. 2, paragraph 108); the user/device interaction subsystem 615 may be configured to receive input from a user 120 and/or device 124, 126 via one or more components of the system. By way of example, a user 120 may provide input to the user/device interaction subsystem 615 via wearable devices 602, 606, 610, video input (e.g., via at least one image sensor/camera 560, etc.) audio input (e.g., via the microphone, audio input source, etc.), gestures (e.g., via at least one image sensor 560, motion sensor 544, etc.), device input (e.g., via a device 126, 124 associated with the user, etc.), combinations thereof, and the like (see Fig. 6, paragraph 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Volkerink for providing the exercise control system 204 may communicate with a device or user interface for device 124, 126; the symbol 126, 124 can represent a device that is located or associated with the treadmill 102, as wherein the specific personal mobile device is associated with the user of the exercise machine; providing receive input from a user 120 and/or device 124, 126 via one or more components of the system. By way of example, a user 120 may provide input to the user/device interaction subsystem 615 via wearable devices 602, 606, 610, video input, audio input (e.g., via the microphone, audio input source, etc.), gestures, as at least a portion of the data signal remains 

Regarding claim 2 and 11, the combination teaches further comprising
a communication module (see Garcia, Fig. 3, item 70),
wherein the communication module is communicated with the processing device (see Garcia, Fig. 3, item 32) and at least one of the exercise machine and the exercise machine television (see Watterson, Fig. 11, item 274, item 252, and item 256), and
wherein the processing device is further configured to transmit the at least a portion of the data signal to the personal mobile device (see Garcia, Fig. 3, item 72a and item 44). 

Regarding claim 3 and 12, the combination teaches wherein the personal mobile device is associated with the user of the exercise machine (see Watterson, Fig. 21, paragraph , portable system 602 can communicate directly with treadmill 12; portable system 602 is a personal digital assistant, a palm computer, a mobile or wireless telephone).

Regarding claim 4 and 13, the combination teaches wherein the identification device is configured to identify the user using at least one of Facial Recognition technology, Near Field Communication technology, barcode scanning technology, see Watterson, Fig. 6and 21, paragraph 284, downloading of the appropriate motivational content and other audio content, such as one or more control signals, control device 604 directly communicates with the iFit compatible treadmill 12, such as via one or more of the various input ports, such as port 102 or port 104 or via a wireless, IR, RF connection through port 105 (FIG. 6)).

Regarding claim 5 and 14, the combination teaches wherein at least one of the exercise machine and the exercise machine television is configured to communicate with the processing device and inform the processing device which channel is being displayed to the user (see Garcia, Fig. 3, paragraph 36 and 37, a baseball game is playing on a first display 78a, a football game is playing on a second display 78c and a sports news program is playing on a third display 78b; the viewer 75 indicates an interest in watching baseball content on the display 78a by using the user's audio and metadata display device 44, here a smartphone, to connect with the extracting data from audiovisual content system 32 to receive extracted audio and metadata information 72a associated with the displayed baseball content on the first display 78a).

Regarding claim 6 and 15, the combination teaches wherein the processing device is configured to transmit the at least a portion of the data signal to the personal mobile device responsive to the channel being displayed to the user (see Garcia, Fig. 3, paragraph 38, viewer 76 is watching a football game on a second display 78c using an audio and metadata display device 44, here a tablet, to connect to the extracting data from audiovisual content system 32 to receive extracted audio and metadata information 72b associated with the football game video content presented on the display 78c).

Regarding claim 7 and 16, the combination teaches wherein the data signal is at least one of an audio/video signal, an audio signal, a video signal, a satellite radio signal and a web based content signal (see Garcia, Fig. 3, item 72a).

Regarding claim 8 and 17, the combination teaches wherein the signal source is a Cable/Satellite Set Top Box (see Garcia, Fig. 1, paragraph 20, the audiovisual content receiver 70 can be any one of a set-top box, a smartphone, a computer).

Regarding claim 9 and 18, the combination teaches wherein the personal mobile device is at least one of a PDA, a smartphone, a tablet, an MP3 player and a computing device (see Garcia, Fig. 1, paragraph 23, the extracting data from audiovisual content system 32 analyzes the audiovisual content stream and produces extracted audio 42 and extracted metadata information 38 that is sent to an audio and metadata display device 44 such as a smartphone, with a display area 44a).

Regarding claim 20, the combination teaches wherein the audio signal is transmitted to the user’s PMD via at least one of the processing device, the exercise device and the exercise device television (see Garcia, Fig. 3, item 70 and 44).


Response to Arguments
Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, 
necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. 
Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Examiner is open to talk with applicant for any subject matter. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/